 

FILED
STATESVILLE, NC

es DEC 1-2.2019
IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF U.S. District Court
NORTH CAROLINA Western District of N.C.

MISC. NO. 5:13-MC-3

IN RE: ALLOCATION OF STATESVILLE
DIVISION CASES
ORDER

The following case assignment allocations will be applied in the Statesville Division and
supersede all other prior orders as they may relate to the Statesville Division. Unless specifically
stated otherwise, these case assignment allocations are effective January 1, 2020.

L) Judge Bell shall be assigned all pending criminal cases from the Statesville
Division except for any pending criminal cases the present presiding judge decides to retain.

2) All new criminal cases filed beginning on the effective date of this Order shall be
assigned to Judge Bell.

a.) Any criminal case filed in the Statesville Division in which Judge Bell must recuse
due to a conflict shall first be assigned to Judge Whitney, then to Judge Conrad, and then to Judge
Cogburn. Ifall these judges recuse themselves from a Statesville Division criminal case, then the
case is to be assigned to Judge Reidinger. -

4,) Effective with the date of this Order, all pending civil cases in the Statesville Division
shall be assigned to Judge Bell except for any Statesville civil case the present presiding judge
decides to retain. This includes actions brought under 42 U.S.C. § 1983 in which the plaintiff has
counsel, and non-prisoner pro se Section 1983 actions.

5.) Effective with the date of this Order, any civil cases filed in the Statesville Division
shall be assigned to Judge Bell. This includes actions brought under 42 U.S.C. § 1983 in which the
plaintiff has counsel, and non-prisoner pro se Section 1983 actions.

6.) Any civil case filed in the Statesville Division in which Judge Bell must recuse due to
a conflict shall first be assigned to Judge Whitney, then to Judge Conrad, then to Judge Cogburn, and
then to Senior Judge Mullen. If all these judges recuse themselves from a Statesville Division civil
case, then the case is to be assigned to Judge Reidinger.

7.) Death penalty and social security cases are subject of a separate allocation order.
 

8.) Judge Voorhees’ 28 U.S.C. § 2255 actions in which he was the presiding judge in the
underlying criminal case shall be assigned to Judge Bell. If Judge Bell is recused, then the matter is
to be equally assigned to Judge Whitney, Judge Conrad, and Judged Cogburn.

9.) Chief Judge Whitney and then his successor as Chief Judge shall be assigned all
prisoner, pro se cases, filed pursuant to 42 U.S.C. § 1983 and 28 U.S.C. § 2254 (non-death penalty
cases).

10.) | Non-consent civil cases, with the exception of social security cases are referred to
Charlotte Division magistrate judges by docket number for all pretrial proceedings and in accordance
with any standing Orders of reference issued by a district judge. Consent cases will be handled by
Charlotte Division magistrate judges for all purposes and in all respects. The general division of
cases between magistrate judges shall be according to docket number with odd-numbered cases
being assigned to Magistrate Judge Keesler and even-numbered cases being assigned to Magistrate
Judge Cayer.

11.) The rules allocating criminal cases where a previous assignment has occurred are

stated in Miscellaneous Order Number 3: 07-MC-61.

The Clerk is directed to serve copies of this Order to all district court judges, all
magistrate judges, the United States Attorney, the Chief United States Probation Officer, the
United States Marshal, all deputy clerks and all court reporters.

——

IT IS SO ORDERED, this '* day of December, 2019.

 

Kenneth D. Bell G

raham C. Mullen, Senior
U.S. District Judge U.S. District Judge
